Citation Nr: 1703321	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-31 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the right shoulder.

2.  Entitlement to service connection for arthritis of the right arm/elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claims file is now with the RO in St. Petersburg, Florida.

In August 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The Board remanded the claims for additional development in December 2015 and July 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Arthritis in the Veteran's right shoulder is not causally or etiologically related to his active service.

2.  The Veteran does not have arthritis in his right arm/elbow or a current disability that is causally or etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for arthritis of the right shoulder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).
2.  The criteria for establishing service connection for arthritis of the right arm/elbow have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505(1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307, 3.309(a).  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.309, 3.309 (a). When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases. 38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154 (a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).
In this case, the Veteran asserts that he suffers from arthritis in his right shoulder and right arm/elbow caused by exposure to cold weather in Korea in the 1950s.

The service treatment records do not reflect any complaints, findings or treatment for arthritis.  Clinical evaluation of the upper extremities was normal at the Veteran's preinduction examination in March 1951 and at his February 1954 separation examination.

Post-service VA treatment records contain x-rays of the left shoulder after a fall that revealed degenerative changes in December 1996.  X-rays of the right shoulder were not taken at that time.

At a November 2011 VA examination, the Veteran stated that while in Korea, his winter gear was stolen out of the warehouse.  He could not remember whether he was treated for any cold injury while in the service.  Following a review of the claims file and examination of the Veteran, the examiner opined that arthritis was less likely than not incurred in or caused by service.  The examiner indicated that the Veteran had been recently seen by Dermatology for psoriasis and the physician referred the Veteran to rheumatology to rule out psoriatic arthritis, an autoimmune condition.  

A private record dated in August 2012 indicates the Veteran was taking Prednisone daily for polymyalgia rheumatica.

In November 2012, an addendum opinion was obtained from the VA practitioner who conducted the November 2011 VA examination.  The clinician indicated that one cannot say with any degree of certainty whether the Veteran has a residual cold injury disability related to service in Korea due to the fact that he has an underlying autoimmune condition causing arthritis.

At his August 2015 hearing before the Board, the Veteran testified that he began to notice trouble with arthritis pain in the 1990s, many years after service.  

He indicated that the pain started gradually and worsened over the years.  He believed that arthritis was due to the harsh weather conditions in Korea, to include the extreme cold in the wintertime and the heat, moisture and dampness due to continuing rains during the summer.  He indicated that while in Korea he did not have snowshoes or mud shoes and the weather was terrible.

Following remand by the Board in December 2015, the Veteran was afforded a VA examination in February 2016, to include examination of his arms/elbows and shoulders.  Following an examination of the Veteran, review of the claims file, and review of the Veteran's relevant medical history, the examiner noted that there were no diagnoses of right shoulder, arm or elbow conditions in service and no medical records in the years immediately post service to establish chronicity of an arthritic condition in the shoulder, arm or elbow.  It was noted that x-rays were pending and that an addendum opinion would be provided once the x-rays could be reviewed.

Following remand by the Board in July 2016 for review of the right upper extremity x-rays, the examiner provided an addendum opinion in August 2016.  Review of the records showed a diagnoses of acromioclavicular joint degeneration and glenohumeral joint degeneration in the right shoulder on x-ray in February 2016.  X-rays dated in June 2016 identified right shoulder osteoarthritis.  The x-rays of the elbow indicated demineralization with no visible acute radiographic abnormality.  Arthritis was not documented in the right arm/elbow.  

Following review, the examiner opined it was less likely than not that the arthritis diagnosed in the right shoulder had onset during active service or was otherwise related to his service, to include cold weather exposure.  The examiner explained that degenerative arthritis and cold injury residuals are two different medical conditions with different etiologies, pathophysiologies and anatomic locations and no cause-effect relationship between the two conditions could be established.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for arthritis of the right shoulder or right arm/elbow.  There were no findings of injury, cold weather or otherwise, to the right shoulder or right arm/elbow in service.  In addition, evidence of arthritis in the right shoulder does not appear in the record until 2016, over 6 decades after separation from service.  Currently, the record does not support a finding that the Veteran has arthritis, or any other disability, in his right arm/elbow.

With regard to the right shoulder, the Veteran was not diagnosed with arthritis until many decades after service.  As such, there is no evidence of arthritis within one year of the Veteran's separation from service to afford him the presumption of service connection.  38 C.F.R. §§ 3.307, 3.309(a).

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson. 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the long period of time that passed between the Veteran's period of active service and the onset of arthritis in the right shoulder weighs heavily against a relationship between the two. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  Continuity of symptomatology has not been established either through the competent evidence of record or through the Veteran's statements.

Moreover, there is no competent medical evidence to show that the Veteran has arthritis in his right shoulder that is related to service.  The August 2016 medical opinion provides highly probative evidence against the claim.  The examining physician reviewed the record and came to the conclusion, based on sufficient rationale, that the Veteran's arthritis of the right shoulder was not related to his service, to include cold weather exposure therein.  

In regard to the right arm/elbow, the existence of a current disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of a diagnosis of arthritis of the right arm/elbow, service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges the Veteran's belief that arthritis in his right shoulder and right arm/elbow should be service connected.  However, although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide a diagnosis of more complex medical conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this regard, the Board concludes that arthritis is not the kind of condition that is capable of lay diagnosis as it is an internal condition not subject to visual observation and requires sophisticated imaging tests, such as x-ray or MRI, to confirm a clinical diagnosis that has been made by a medical professional upon examination.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (noting that arthritis should be established by x-ray findings); Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In addition, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of arthritis or a relationship between arthritis and an injury in service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau, 492 F.3d at 1376-77; Woehlaert, 21 Vet. App. at 462.  Rather, such a question is a medical matter requiring someone with medical training about the nature and causes of the disease of arthritis to resolve.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for arthritis of the right shoulder and right arm/elbow and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There is no indication in the record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, several examinations have been undertaken and medical opinions regarding etiology obtained.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based on the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained.
  
ORDER

Entitlement to service connection for arthritis of the right shoulder is denied.

Entitlement to service connection for arthritis of the right arm/elbow is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


